Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on 2/16/2021 is acknowledged.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, in the body of the claim, Applicants recite a delivery adjustment part on a face of the slit/slot but it is unclear whether the invention is clearly pointed out because the delivery adjustment part is not recited in the body of the claim but in the preamble.  Is the liquid delivery member or slit/slot die coater a part of the instantly claimed invention?  Clarification is necessary.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
delivery amount adjustment part in claims 1, 2, 4, 5, 6, 7, 8, 9, 10, and 12-16.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The delivery amount adjustment part invokes the provisions of 35 U.S.C. 112(f) and this delivery amount adjustment part has been interpreted in accordance with the disclosure [0026] to be at least one of a piezoelectric element (33), first electrode (32), and/or a second electrode (34) or any art recognized equivalent delivery amount adjustment structure.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

                                                        Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poruthoor et al (US 2012/0069100).

With respect to claim 2, the Poruthuthoor delivery amount adjustment part (16) is configurable to change its dimension via computer modeling [0035-0036].  Any structural detailing to the slit or slot [of the slit coater die] has been given no patentable weight for reasoning mentioned above.
With respect to claim 3, the Poruthuthoor delivery amount adjustment part includes a piezoelectric element [0020].
With respect to claim 4, the Poruthuthoor delivery amount adjustment part is configurable to change the delivery amount of liquid (i.e., droplet size; [0027]) from the openable, half openable, to closeable fluid passage using the computer.  Any structural detailing to the slit or slot gap [of the slit coater die] has been given no patentable weight for reasoning mentioned above.
With respect to claim 5, the Poruthuthoor delivery amount adjustment part appears near or in the vicinity of an outlet end including tip (see Fig.1) which would be in communication with a substrate (not shown; [0001]).
With respect to claim 6, the Poruthuthoor delivery amount adjustment part appears orthogonal to the vertical direction (see Fig. 1).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Poruthuthoor et al (US 2012/0069100).
Poruthuthoor provides a liquid delivery member comprising a delivery amount adjustment part (16) on a face of a fluid passage that forms an ejection orifice or a printhead, the ejection orifice extending in a vertical direction while the delivery amount adjustment part is configured to extend in a horizontal direction so as to adjust delivery amount of liquid (i.e., droplet size; [0027]) from the fluid passage (see Fig.1).  The slit or . 

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Poruthoor et al (US 2012/0069100) in view of Schlatterbeck et al (US 2005/0255249).
Poruthuthoor provides a liquid delivery apparatus comprising a liquid delivery member including a delivery amount adjustment part (16) on a face of a fluid passage that forms an ejection orifice or a printhead, the ejection orifice extending in a vertical direction while the delivery amount adjustment part is configured to extend in a horizontal direction so as to adjust delivery amount of liquid (i.e., droplet size; [0027]) from the fluid passage (see Fig.1). Poruthoor is silent the printhead to have a slot, a stage for mounting an object or substrate, a liquid storing part or reservoir, and piping line from the reservoir to the liquid delivery amount part.  However, Schlatterbeck establishes use of a liquid delivery apparatus having a printhead formed with an elongated slot shaped opening when changing the density and/or color of the ink [0025] and that the printhead 
With respect to claim 10, the apparatus as defined by the combination above would provide for the delivery amount adjustment part (16; see Poruthoor) configurable to change its dimension via computer modeling [0035-0036].  
With respect to claim 11, the Poruthuthoor delivery amount adjustment part includes a piezoelectric element [0020].
With respect to claim 12, the Poruthuthoor delivery amount adjustment part is configurable to change the delivery amount of liquid (i.e., droplet size; [0027]) from the openable, half openable, to closeable fluid passage using the computer.  

With respect to claim 14, the Poruthuthoor delivery amount adjustment part appears orthogonal to the vertical direction (see Fig. 1).
With respect to claim 15, the apparatus as defined by the combination above would provide for the delivery amount adjustment part (16; see Poruthoor) configurable on each face of the slit orthogonal to the first direction.
With respect to claim 16, Poruthoor provides the delivery amount adjustment part (16) configurable to change its dimension via computer modeling [0035-0036].  The apparatus as defined by the combination including computer modeling would enable the user to configure the setting of a constant gap because the part is changeable in dimension via computer modeling.  The computer modeling would enable uniformity in repeatability of an appropriate gap thus providing the gap to be constant. 

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Poruthoor et al (US 2012/0069100) in view of Schlatterbeck et al (US 2005/0255249) and Fischbeck et al (US 4,326,205).
Poruthuthoor provides a liquid delivery member comprising a delivery amount adjustment part (16) on a face of a fluid passage that forms an ejection orifice or a printhead, the ejection orifice extending in a vertical direction while the delivery amount adjustment part is configured to extend in a horizontal direction so as to adjust delivery amount of liquid (i.e., droplet size; [0027]) from the fluid passage (see Fig.1).  Poruthoor provides the delivery amount adjustment part (16) configurable to change its dimension via computer modeling [0035-0036].  Poruthoor is silent concerning the liquid delivery 
With respect to claim 2, the liquid delivery member or structure as defined by the combination above would provide for the delivery amount adjustment part (16; see Poruthoor) configurable to change its dimension via computer modeling [0035-0036].  
With respect to claim 3, the structure as defined by the combination above would include a piezoelectric element.
With respect to claim 4, the structure as defined by the combination above would enable the delivery amount adjustment part to be configurable to change the delivery amount of liquid (i.e., droplet size; [0027]) from the openable, half openable, to closeable fluid passage using the computer.  

With respect to claim 6, the delivery amount adjustment part appears orthogonal to the vertical direction (see Fig. 1 of Poruthoor).
With respect to claim 7, the structure as defined by the combination above would provide for the delivery amount adjustment part (16; see Poruthoor) configurable on each face of the slit orthogonal to the first direction.
With respect to claim 8, Poruthoor provides the delivery amount adjustment part (16) configurable to change its dimension via computer modeling [0035-0036].  The structure as defined by the combination including computer modeling would enable the user to configure the setting of a constant gap because the part is changeable in dimension via computer modeling.  The computer modeling would enable uniformity in repeatability of an appropriate gap thus providing the gap to be constant. 
With respect to claim 9, Poruthuthoor provides a liquid delivery apparatus comprising a liquid delivery member including a delivery amount adjustment part (16) on a face of a fluid passage that forms an ejection orifice or a printhead, the ejection orifice extending in a vertical direction while the delivery amount adjustment part is configured to extend in a horizontal direction so as to adjust delivery amount of liquid (i.e., droplet size; [0027]) from the fluid passage (see Fig.1). Poruthoor is silent the printhead to have a slot, a stage for mounting an object or substrate, a liquid storing part or reservoir, a piping line from the reservoir to the liquid delivery amount part, and the delivery amount 

With respect to claim 11, the Poruthuthoor delivery amount adjustment part includes a piezoelectric element [0020].
With respect to claim 12, the Poruthuthoor delivery amount adjustment part is configurable to change the delivery amount of liquid (i.e., droplet size; [0027]) from the openable, half openable, to closeable fluid passage using the computer.  
With respect to claim 13, the Poruthuthoor delivery amount adjustment part appears near or in the vicinity of an outlet end including tip (see Fig.1) which would be in communication with the substrate or object (not shown; [0001]).
With respect to claim 14, the Poruthuthoor delivery amount adjustment part appears orthogonal to the vertical direction (see Fig. 1).
With respect to claim 15, the apparatus as defined by the combination above would provide for the delivery amount adjustment part (16; see Poruthoor) configurable on each face of the slit orthogonal to the first direction.
With respect to claim 16, Poruthoor provides the delivery amount adjustment part (16) configurable to change its dimension via computer modeling [0035-0036].  The apparatus as defined by the combination including computer modeling would enable the user to configure the setting of a constant gap because the part is changeable in dimension via computer modeling.  The computer modeling would enable uniformity in repeatability of an appropriate gap thus providing the gap to be constant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
3/8/2021